IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11340
                         Conference Calendar



RICHARD GERMAN ROBINSON,

                                           Plaintiff-Appellant,

versus

JAMIE BLOUNT, Correctional Officer II;
CORY CHANDLER, Correctional Officer III,

                                           Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:00-CV-134
                        --------------------
                          February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Richard German Robinson, Texas prisoner # 819174, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights action as frivolous pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2).    He argues that Jamie Blount and Cory Chandler used

excessive force against him, hit him from behind, and pushed him

to the floor.   He argues that he suffered mental, not physical,

injuries.   Because he has not shown that he suffered more than a

de minimis injury, he has not established a 42 U.S.C. § 1983


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11340
                                 -2-

claim for mental or emotional suffering.    See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Further, under 42

U.S.C. § 1997e(e), he may not recover damages for mental or

emotional injury without a prior showing of physical injury.

Therefore, he has not shown that the district court abused its

discretion in dismissing as frivolous his claim that Blount and

Chandler used excessive force.    See Siglar, 112 F.3d at 193.

     For the first time on appeal, Robinson argues that the

defendants conspired to cover up the alleged excessive use of

force.    Robinson may not raise a new theory of recovery for the

first time on appeal.    See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999), cert. denied, 528 U.S. 1138

(2000).

     Robinson argues that his due process rights were violated

because false evidence was presented during a disciplinary

proceeding and he was not allowed to call witnesses.    Robinson

has not shown that the disciplinary hearing was reversed,

expunged, or otherwise declared invalid and, therefore, his claim

is barred by Edwards v. Balisok, 520 U.S. 641, 646-48 (1997).

Robinson has not shown that the district court abused its

discretion in dismissing as frivolous his claim challenging the

disciplinary proceeding.    See Siglar, 112 F.3d at 193.

     Robinson’s appeal is without arguable merit and, therefore,

it is DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Robinson is advised

that the district court’s dismissal of this case and the

dismissal of this appeal both count as strikes for the purposes
                           No. 01-11340
                                -3-

of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

385 (5th Cir. 1996).   Robinson is advised that if he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal while he is incarcerated or detained in any

facility unless he is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.